Citation Nr: 1805241	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-33 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hip disability to include as secondary to service-connected pes planus.

3.  Entitlement to service connection for bilateral knee disability to include as secondary to service-connected pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran did not appear for his scheduled Board hearing.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704. 
 
The issues of service connection for bilateral hips and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in favor of the Veteran, tinnitus was incurred in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1111, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.012, 3.159, 3.303, 3.304 (2017).

	(CONTINUED ON NEXT PAGE)






REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Tinnitus

As this decision is fully favorable, no discussion of the VCAA is required.  38 C.F.R. § 3.159(b) (2017).  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).

In the instant case, the Veteran has reported in-service noise exposure without hearing protection, and he is competent to do so.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting a veteran is competent to testify as to his own in-service experiences and observable symptomatology).  As well, the Veteran's DD-214 reflects the MOS of military police.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of "31B" (Military Police) have a moderate probability of exposure to hazardous noise.

Further, the Veteran has reported presently suffering from tinnitus.  The Veteran is competent to report his tinnitus, even without a medical diagnosis.  See Charles v. Principi, 16 Vet App 370 (2002) (finding veteran competent to testify to tinnitus which is capable of lay observation).  Tinnitus is a disorder uniquely ascertainable by the senses as it is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, the evidence is at least in equipoise as to if the Veteran's tinnitus is etiologically related to his service.  The Veteran has stated that his tinnitus had its onset in service and has continued to present.  He indicated he did not report the tinnitus as he was unaware of its characterization and that it could be attributed to noise exposure.  

The Board notes an October 2011 VA examination by an audiologist which contains the opinion that the Veteran's tinnitus is not related to in-service noise exposure, as the Veteran's STRs and private treatment records reflect no tinnitus.  However, upon weighing the evidence, the Board does not find this opinion outweighs the evidence of record, including the Veteran's lay statements, which support continuity of symptomatology to present.  Further, the negative nexus opinion relies on lack of evidence in the STRs, which is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  

For these reasons, the Board finds that the Veteran's lay contentions are sufficient to place the evidence as to the onset of tinnitus during service at least in equipoise.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved doubt in favor of the Veteran, the Board concludes service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.

REMAND

Service Connection for Bilateral Hips Disability

The Veteran has stated that his bilateral hip condition is secondary to his service-connected pes planus.

The February 2012 VA examination provided a diagnosis of mild degenerative joint disease, bilateral hips.  The examiner stated that the bilateral hip condition was less likely than not caused by the service-connected pes planus as extensive research shows no correlation between the two conditions.

This examination is not adequate as it did not address whether the pes planus aggravated the bilateral hip condition, and it did not opine whether the hip condition was directly related to service.  As such, a new VA examination is required. 

Service Connection for Bilateral Knees Disability

The February 2012 VA examination found no diagnosis as to the bilateral knees.  However, September 2008 private treatment records noted localized primary osteoarthritis of the knee.  Further, the Veteran's STRs in May 1985 reflect treatment for left knee instability as the knee was giving out.  An additional VA examination is required to consider this evidence and opine whether the Veteran suffers from a left and/or right knee condition as related to service.

The Veteran has also stated that his knee condition is secondary to his service-connected pes planus.  A medical opinion on this contention is also requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records and give the Veteran the opportunity to identify any private treatment records for association with the claims file.  



All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of the claimed (a) right and left knee and (b) right and left hip disabilities.

The examiner is asked to address:

(a)  Please determine any diagnoses as to the claimed bilateral knee and bilateral hip disabilities, to include arthritis.

(b)  Please determine whether it at least as likely as not (50 percent or greater probability) that any bilateral knee and/or bilateral hip disabilities were incurred in, caused or aggravated by the Veteran's service.

(c)  Please determine whether it at least as likely as not (50 percent or greater probability) that any bilateral knee and/or bilateral hip disabilities were caused or aggravated by the Veteran's service-connected disabilities, to include pes planus and low back disabilities.  Please consider the Veteran's contention that his gait is altered by service-connected disabilities.

(d)  The examiner is asked to particularly consider the post-service, September 2008 diagnosis of knee osteoarthritis and in-service treatment for left knee instability in the record.



If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

3.  Readjudicate the Veteran's claims of service connection of bilateral hips and knees.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


